DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
2. 	This action is in reply to the responsive to communication(s) filed on 09/29/2021.
3. 	Claims 1-20 are currently pending and are rejected for the reasons set forth below.

Information Disclosure Statement
4.        The Information Disclosure Statements (IDS) filed on 09/29/2021 has been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101
5.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).




6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

7. 	Analysis: 
	Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-7 are directed to a computer-implemented method (i.e., process), claims 8-14 are directed to a system (i.e., machine), and claims 15-20 are directed to a non-transitory computer-readable storage medium (i.e., machine).
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “after an occurrence of an event that is a potential cause of insured losses, receiving, …, image data …; accessing, …, previous image data depicting the plurality of properties, the previous image data indicating, for each property of the plurality of properties, an initial condition prior to the occurrence of the event; processing, …, the image data to determine, for each of the plurality of properties, a subsequent condition of the property after the occurrence of the event; based on processing the image data, identifying, …, a portion of the plurality of properties each having the subsequent condition that is different from the initial condition; based on processing the image data, determining, …, a damage severity level for each property in the portion of the plurality of properties; and displaying, …, a map depicting (i) a first region including properties of the portion of the plurality of properties having a first damage severity level, and (ii) a second region including properties of the portion of the plurality of properties having a second damage severity level.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including insurance), namely assessing damage to a plurality of properties to providing data associated with insured losses. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “one or more processors”, “an aerial platform”, “at least one network”, and “at least one image capturing device”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “one or more processors”, “an aerial platform”, “at least one network”, and “at least one image capturing device” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2). Accordingly, the claim is patent-ineligible. 
Regarding independent claim 8:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 8 recites the at least following limitations of “after an occurrence of an event that is a potential cause of insured losses, receive, …, image data …; access, …, previous image data depicting the plurality of properties, the previous image data indicating, for each property of the plurality of properties, an initial condition prior to the occurrence of the event; process the image data to determine, for each of the plurality of properties, a subsequent condition of the property after the occurrence of the event; based on processing the image data, identify a portion of the plurality of properties each having the subsequent condition that is different from the initial condition; based on processing the image data, determine a damage severity level for each property in the portion of the plurality of properties; and … display a map depicting (i) a first region including properties of the portion of the plurality of properties having a first damage severity level, and (ii) a second region including properties of the portion of the plurality of properties having a second damage severity level.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including insurance), namely assessing damage to a plurality of properties to providing data associated with insured losses. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 8 further to the abstract idea includes additional elements of “a user interface”, “a transceiver”, “an aerial platform”, “at least one network”, “a memory”, “one or more processors”, and “at least one image capturing device”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a user interface”, “a transceiver”, “an aerial platform”, “at least one network”, “a memory”, “one or more processors”, and “at least one image capturing device” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2). Accordingly, the claim is patent-ineligible. 
Regarding independent claim 15:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 15 recites the at least following limitations of “after an occurrence of an event that is a potential cause of insured losses, receive, …, image data …; access previous image data depicting the plurality of properties, the previous image data indicating, for each property of the plurality of properties, an initial condition prior to the occurrence of the event; process the image data to determine, for each of the plurality of properties, a subsequent condition of the property after the occurrence of the event; based on processing the image data, identify a portion of the plurality of properties each having the subsequent condition that is different from the initial condition; based on processing the image data, determine a damage severity level for each property in the portion of the plurality of properties; and display, …, a map depicting (i) a first region including properties of the portion of the plurality of properties having a first damage severity level, and (ii) a second region including properties of the portion of the plurality of properties having a second damage severity level.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including insurance), namely assessing damage to a plurality of properties to providing data associated with insured losses. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 15 further to the abstract idea includes additional elements of “one or more processors”, “an aerial platform”, “at least one network”, and “at least one image capturing device”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “one or more processors”, “an aerial platform”, “at least one network”, and “at least one image capturing device” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2). Accordingly, the claim is patent-ineligible. 
Dependent claims 2-7, 9-14, and 16-20 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claims 2, 9, and 16: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the displaying the map recited in independent claims 1, 8, and 15 by further specifying wherein displaying the map includes: displaying, in the first region, a first pattern; and displaying, in the second region, a second pattern different from the first pattern. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 3, 10, and 17: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the computer-implemented method, the system, and the non-transitory computer-readable storage medium recited in independent claims 1, 8, and 15 by further specifying causing, using the one or more processors, funds to be provided to an insured party associated with a particular property of the portion of the plurality of properties based at least upon a damage severity level of the particular property. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 4, 11, and 18: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the computer-implemented method, the system, and the non-transitory computer-readable storage medium recited in independent claims 1, 8, and 15 by further specifying causing, using the one or more processors, an indication of a damage severity level of a particular property to be provided to an insured party associated with the particular property. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 5 and 12: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the determining the damage severity level recited in independent claims 1 and 8 by further specifying wherein displaying the map includes: displaying, in the first region, a first pattern; and displaying, in the second region, a second pattern different from the first pattern. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 6, 13, and 19: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the computer-implemented method, the system, and the non-transitory computer-readable storage medium recited in independent claims 1, 8, and 15 by further specifying determining, using the one or more processors, prior to receiving the image data, a type of aerial platform from which to receive the image data. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 7, 14, and 20: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the type of aerial platform recited in independent claims 1, 8, and 15 by further specifying wherein determining the type of aerial platform is based on weather conditions at one or more of the plurality of properties. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  



Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

9. 	Claims 1-20 of the instant application are rejected on the ground of nonstatutory anticipated-type double patenting as being unpatentable over claims 1-17 of Patent No. 11,164,263. 
Although claims 1-20 of the instant application and claims 1-17 of Patent No. 11,164,263 are not identical, they are not patentably distinct from each other because claims 1-20 of instant application are anticipated by claims 1-17 of Patent No. 11,164,263.
	Claims 1-20 of the instant application and 1-17 of Patent No. 11,164,263 recite a computer-implemented method, a system, and a non-transitory computer-readable storage medium for assessing damage to a plurality of properties. 
For instance, independent claims 1, 7, and 13 of Patent No. 11,164,263 are a narrower version of independent claims 1, 8, and 15 of the instant application with additional claim limitations of “ii) a second portion of the plurality of properties each having the subsequent condition that is not different from the initial condition; processing, using the one or more processors, an insurance claim associated with a particular property of the plurality of properties based at least upon a damage severity level of the particular property.” Therefore, independent claims 1, 7, and 13 of Patent No. 11,164,263 are in essence a “species” of the generic invention of the instant application independent claims 1, 8, and 15. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Relevant Prior Art
10. 	The prior art made of record and not relied upon are considered pertinent to Applicant’s disclosure. The following references are pertinent for disclosing various features relevant to the claimed invention, but they do not disclose all the claimed features, as explained below.
11.	The best prior arts of record, Battcher et al. (U.S. Pub. No. 2014/0245210), hereinafter “Battcher”, Hopkins, III (U.S. Patent No. 8,650,106), hereinafter, “Hopkins, III”, and Bernstein et al. (U.S. Patent No. 10,062,118), hereinafter, “Bernstein”, alone or in combination, neither discloses nor fairly suggests the instant application claim limitations of " based on processing the image data, identifying, using the one or more processors, a portion of the plurality of properties each having the subsequent condition that is different from the initial condition; based on processing the image data, determining, using the one or more processors, a damage severity level for each property in the portion of the plurality of properties; and displaying, using the one or more processors, in a graphical user interface, a map depicting (i) a first region including properties of the portion of the plurality of properties having a first damage severity level, and (ii) a second region including properties of the portion of the plurality of properties having a second damage severity level." 

Conclusion
12.      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
13.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/LIZ P NGUYEN/
Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696